— Appeal from a judgment of the County Court of Sullivan County (LaBuda, J), rendered October 15, 2002, convicting defendant upon his plea of guilty of the crime of arson in the second degree.
In satisfaction of a seven-count indictment, defendant pleaded guilty to arson in the second degree. As part of the plea agreement, he was to receive a sentence of 10 years in prison to be followed by a period of postrelease supervision of anywhere from 2V2 to 5 years. In addition, he agreed to waive his right to appeal. He was subsequently sentenced in accordance with the plea and he now appeals.
Inasmuch as the record reveals that defendant entered a knowing, voluntary and intelligent plea and waiver of the right to appeal, we will not address his sole contention that his sentence was harsh and excessive (see People v Clow, 10 AD3d 803, 804 [2004]). We find no circumstances warranting the exercise of our interest of justice jurisdiction.
Mercure, J.P., Crew III, Peters, Spain and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.